DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 24 September 2020. Claims 1-20 are currently pending.
Drawings
	The drawings received on 24 September 2020 are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation “wherein the plurality of pores have a pore size from about 10 to about 100 microns” in lines 1-2. In the preliminary amendments received on 24 September 2020, claim 1 has been amended to recite this limitation (see lines 6-7). Therefore, this limitation is doubly recited in claim 9.
Note: It appears that canceling, or amending, claim 9 would overcome this rejection.
Claim 19 recites the limitation "the proximal end opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending claim 19 to read “a proximal end opening” would overcome this rejection. For examination purposes, claim 19 will be treated as reading as such.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,813,676. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,813,676 in view of Muschler (U.S. Patent 6,723,131).
U.S. Patent 10,813,676 disclose the claimed invention (see claims 1-11) except for wherein the plurality of pores have a pore size from about 10 to about 100 microns.
Muschler discloses a device (i.e. device including 12) capable of being used to hydrate particulate bone material (10, see column 4, line 62 – column 5, line 6) comprising a tubular member (12) having an interior surface (i.e. surface defined by interior of 12) and an exterior surface (i.e. surface defined by 15 that is exterior to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of U.S. Patent 10,813,676 with wherein the plurality of pores have a pore size from about 10 to about 100 microns in view of Muschler in order to provide a pore size for allowing desired materials to pass through the exterior surface and into the interior surface and preventing desired materials from passing through the exterior surface and into the interior surface.
	Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 10,813,676 in view of Muschler (U.S. Patent 6,723,131).
U.S. Patent 10,813,676 disclose the claimed invention (see claims 12-14) except for wherein the plurality of pores have a pore size from about 10 to about 100 microns.
Muschler discloses a device (i.e. device including 12) capable of being used to hydrate particulate bone material (10, see column 4, line 62 – column 5, line 6) comprising a tubular member (12) having an interior surface (i.e. surface defined by interior of 12) and an exterior surface (i.e. surface defined by 15 that is exterior to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of U.S. Patent 10,813,676 with wherein the plurality of pores have a pore size from about 10 to about 100 microns in view of Muschler in order to provide a pore size for allowing desired materials to pass through the exterior surface and into the interior surface and preventing desired materials from passing through the exterior surface and into the interior surface.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of U.S. Patent No. 10,813,676 in view of Shippert (U.S. Patent 7,794,449).
U.S. Patent 10,813,676 disclose the claimed invention (see claims 15-17) except for wherein the tubular member slidably engages with the cannula and a plunger.
Shippert discloses a device (112) fully capable of being used to hydrate particulate bone material comprising a tubular member (156) having an interior surface (i.e. surface defining 160) and an exterior surface (i.e. surface defined by exterior of 156), the interior surface fully capable of receiving a particulate bone material and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of U.S. Patent 10,813,676 with wherein the tubular member slidably engages with the cannula and a plunger in view of Shippert in order to provide well-known, obvious means for containing and dispensing the particulate bone material from the device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muschler (U.S. Patent 6,723,131).
Regarding claims 1, 3 and 9, Muschler discloses (as to claim 1) a device (i.e. device including 12) capable of being used to hydrate particulate bone material (10, see column 4, line 62 – column 5, line 6) comprising a tubular member (12) having an interior surface (i.e. surface defined by interior of 12) and an exterior surface (i.e. surface defined by 15 that is exterior to the interior of 12), the interior surface capable of as to claim 3) the tubular member comprises a removable distal end (14) capable of forming a distal end opening (i.e. opening as best seen in Figures 4-8) capable of dispensing the particulate bone material, wherein (as to claim 9) the plurality of pores have a pore size from about 10 to about 100 microns (see column 7, lines 15-19), wherein (as to claim 11) the tubular member comprises a port (31) capable of receiving a syringe (28), wherein (as to claim 12) the port is perpendicular to the tubular member (i.e. an access direction (i.e. left to right direction as best seen in Figure 1) to the port is perpendicular to a radial direction (i.e. a top to bottom direction as best seen in Figure 1) of the tubular member), and wherein (as to part of claim 13) the exterior surface of the tubular member at a proximal end (i.e. end connected to 50 as best seen in Figure 4) comprises threading capable of engaging with a threaded surface of a plunger (i.e. plunder provided with 50) (see column 7, lines 12-14 referring to the use of threads) (see Figures 1-8, and column 6, line 57 – column 10, line 53).
Regarding claims 15 and 17, Muschler discloses (as to claim 15) a device (i.e. device including 12) capable of hydrating particulate bone material (10, see column 4, line 62 – column 5, line 6) comprising a tubular member (12) having an interior surface (i.e. surface defined by interior of 12) capable of receiving the particulate bone material as to part of claim 16) the proximal end opening engages with a cap (14) comprising a fitting (31) that engages with (i.e. via 30) the syringe, and wherein (as to claim 17) the particulate bone material is in a powder (see column 4, lines 35-49) (see Figures 1-8, and column 6, line 57 – column 10, line 53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimko et al. (U.S. Patent 9,034,052).
Shimko et al. disclose (as to part of claim 1) a device (400) capable of being used to hydrate particulate bone material (see column 16, lines 14-19) comprising a tubular member (402, see column 15, lines 34-63 referring to the shape) having an interior surface (i.e. surface defined by interior of 402) and an exterior surface (i.e. surface defined by exterior of 402), the interior surface capable of receiving the particulate bone material and a hydration fluid (see column 13, line 10 – column 15, line 12), the exterior surface having a plurality of pores (see column 8, line 57 – column 9, line 2) capable of allowing the hydration fluid to flow into the interior surface of the tubular member and hydrate the particulate bone material, the plurality of pores being smaller in size than the particulate bone material (see column 8, line 57 – column 9, line 2), wherein (as to claim 2) the tubular member comprises a proximal end opening (412) capable of receiving the particulate bone material, wherein (as to claim 6) the tubular member comprises a mesh (see column 13, line 10 – column 15, line 12), wherein (as to claim 7) the tubular member is moldable or flexible (see column 8, lines 12-36), and wherein (as to claim 14) the particulate bone material is demineralized bone (i.e. DBM, see column 16, lines 14-19) (see Figure 4, and column 6, line 35 – column 26, line 19).
as to the remainder of claim 1) the plurality of pores have a pore size from about 10 to about 100 microns. Shimko et al. set forth that the pore size is a result effective variable, wherein the size of each pore is dependent upon the size of the material desired to pass through the exterior surface and into the interior surface (see column 8, line 57 – column 9, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Shimko et al. with wherein the plurality of pores have a pore size from about 10 to about 100 microns, for the purpose of providing a pore size for allowing the desired material to pass through the exterior surface and into the interior surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shippert (U.S. Patent 7,794,449).
	Shippert discloses (as to part of claim 1) a device (112) fully capable of being used to hydrate particulate bone material comprising a tubular member (156) having an interior surface (i.e. surface defining 160) and an exterior surface (i.e. surface defined by exterior of 156), the interior surface fully capable of receiving a particulate bone material and a hydration fluid, the exterior surface having a plurality of pores (164) capable of allowing a hydration fluid to flow into the interior surface of the tubular member and hydrate a particulate bone material, wherein (as to claim 2) the tubular member comprises a proximal end opening (172) capable of receiving a particulate bone material, wherein (as to claim 4) the tubular member is capable of slidably as to claim 5) the proximal end opening of the tubular member comprises a collar (170) capable of engaging the cannula (see Figures 1-9, and column 5, line 14 – column 15, line 57).
	Shippert discloses the claimed invention except for (as to the remainder of claim 1) the plurality of pores being smaller in size than a particulate bone material, and wherein the plurality of pores have a pore size from about 10 to about 100 microns. Shippert sets forth that the size (i.e. diameter) of the pores is a result effective variable, wherein the size depends upon what material is desired to be drawn through the surface of the tubular member (see column 7, line 55 – column 8, line 5, and column 14, lines 51-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Shippert with the plurality of pores being smaller in size than a particulate bone material and wherein the plurality of pores have a pore size from about 10 to about 100 microns, for the purpose of allowing a desired material to be drawn through the tubular member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muschler (U.S. Patent 6,723,131), as applied to claims 1 and 15 above respectively, in view of Hawkins (U.S. Patent 7,172,071).
	Regarding claims 10-12, Muschler discloses the claimed invention except for (as to claim 10) the tubular member comprising a one-way valve. Hawkins teaches the 
Regarding claim 13, Muschler in view of Harkins disclose the claimed invention except for (as to the remainder of claim 13) the interior surface of the tubular member at the proximal end being threaded. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muschler in view of Hawkins with the interior surface (i.e. as opposed to the exterior surface) of the tubular member at the proximal end being threaded in order to provide an obvious, well-known, and alternative configuration for a connection between the tubular member and the plunger, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (see In re Einstein, 8 USPQ 167).
	Regarding claim 16, Muschler discloses the claimed invention except for (as to the remainder of claim 16) the fitting being a luer fitting. Hawkins teaches the use of a luer fitting (34) between a cap (30) and a syringe (16) (see Figures 1-2, and column 2, line 57 – column 4, line 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Muschler with the fitting being a luer fitting in view of Hawkins in order to provide an obvious, well-known means for connecting the cap to the syringe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.